Citation Nr: 1746701	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  13-21 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a left ear hearing loss disability. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and P.C. 


ATTORNEY FOR THE BOARD

J.  Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from November 1977 to February 1982. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a June 2011 rating decision by the Department of Veterans Affairs, Regional Office, located in Winston-Salem, North Carolina (RO), which denied the benefit sought on appeal.  

In May 2014, the Veteran and her husband testified before the undersigned during a Board hearing held via videoconference capabilities.  A copy of the hearing transcript has been associated with the claims folder. 

The Board remanded the matter in April 2015 to the RO (via the Appeals Management Center (AMC)) for additional development.  


FINDING OF FACT

The competent evidence of record does not show the Veteran had left ear hearing loss disability until decades after her separation from service, and the preponderance of the competent evidence is against a finding that her left ear hearing loss is otherwise a result of her period of service.


CONCLUSION OF LAW

The criteria for service connection for left ear hearing loss have not been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

1.  VA's Duty to Notify and Assist 

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) in a March 2011 letter.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2016).  

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including her service treatment records and post-service treatment records. 

VA provided an examination in November 2015 to determine the nature and etiology of the Veteran's claimed hearing loss.  There is no argument or indication that this examination is inadequate or that its findings do not reflect the current severity of the disability.

The Board notes that the Veteran had undergone a VA examination dated in June 2011, but the Board had previously determined that the findings contained in that examination report were inadequate.  As such, that examination report will not be discussed in the decision below. 

The Veteran was provided a hearing before the undersigned in May 2014.   As there is no allegation that either of the hearings provided to the Veteran were deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

The claim was remanded in April 2015 to obtain her outstanding private treatment records and to afford the Veteran examinations for her claimed disability.  In response to a May 2015 request for assistance, the Veteran informed VA that records from Dr. T. were not available.  The Veteran submitted private treatment records that were in her possession, to include a private 1996 MRI report as well as previous private treatment records, some of which were records from Dr. T.  Additionally, the Veteran was provided a VA examination in November 2015.  Accordingly, there has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998). 

2.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38 C.F.R. § 3.303 (b).  The chronicity provision of 38 U.S.C.A. § 3 .303 (b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  


Certain chronic diseases, although not shown in service, may be presumed to have incurred in or aggravated by service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016). 

To prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For the purpose of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104 (a) (West 2014); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303 (a). 

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107 (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102 (2016).  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

The Veteran seeks entitlement to service connection for left ear hearing loss.  She contends that her left ear hearing loss is related to acoustic trauma that she sustained during her active military service.  Specifically, the Veteran reports that she was exposed to loud noises in service while performing her duties as cryptologic maintenance technician.  She reported that she was exposed to loud computer noises from the reel-to-reel mechanism as well as loud noises from teletype machine, signal acquisition and fans, and without any hearing protection.  See May 2014 Board hearing transcript pages 7 and 8, as well as the November 2015 VA examination report. 

The medical evidence demonstrates that the Veteran has a left ear hearing loss disability as defined by VA. See the November 2015 VA examination report.  

The Veteran's DD Form 214 shows she served as wideband direction finding maintenance technician during service.  Although this specific military occupational specialty (MOS) was not listed on the Duty Military Occupational Specialty (MOS) Noise Exposure Listing created by the Department of Defense, analogous MOS of radio operator technician and signals collection analyst have been associated with a moderate probably of hazardous noise exposure.  See Duty MOS Noise Exposure Listing; see also VA Manual M21-1,III.iv.4.B.4.e (last checked on October 12, 2017).  Accordingly, based on her testimony and resolving any doubt in the Veteran's favor, noise exposure during her period of service is conceded.

Therefore, the Board finds that both current disability and in-service injury have been established.  The remaining issue on appeal is whether the competent evidence demonstrates the Veteran's left ear hearing loss first manifested during her period of service or is otherwise etiologically related to her period of service.  

A review of the Veteran's service treatment records show that on her February 1977 enlistment examination, her ears were evaluated as normal and the audiogram testing results revealed pure tone thresholds at 500, 1,000, 2,000, 3,000 and 4,000 Hertz were as follows in the left ear: 20, 15, 5, N/A, and 5.  At the time of her separation examination in November 1981, the Veteran's ears were evaluated as normal and audiogram testing results revealed pure tone thresholds at 500, 1,000, 2,000, 3,000 and 4,000 Hertz were as follows in the left ear: 10, 0, 0, 0, and 0.  An associated report of medical history shows that the Veteran specifically denied a history of any ear problems and running ears during service.   

The claims folder does not contain medical evidence of hearing loss until a decade after the Veteran's separated from service.  The first evidence of the Veteran's left ear hearing loss problems comes in April 1996, when the Veteran presented with complaints of unilateral hearing loss in her left ear.  She reported a history of hearing problems in her left ear for the past six months.  Clinical evaluation of the ear was normal.  Audiogram test results revealed findings of unilateral left mild to moderately-severe sensorineural hearing loss.  The report of an April MRI head showed some sinus involvement, but head and internal auditory canals were otherwise negative.  A May 1996 private treatment records shows that based on the findings of clinical evaluation and the MRI report, a diagnosis of idiopathic hearing loss, left ear, was provided.  It was noted that the Veteran's right ear was intact, except near the 6,000 Hertz.  

The Veteran submitted subsequent private audiogram results dated from July 2005 which showed hearing loss disability in both ears as defined by VA, but worse on the left than the right.  She was assessed with asymmetric moderate sensorineural hearing loss with reduced discrimination.  It was felt that the Veteran would benefit from hearing aids. 

The Veteran initiated her claim for service connection for left ear hearing loss in February 2010.  She testified before the undersigned during a May 2014 Board hearing.  At that time, the Veteran reported that she first noticed hearing problems in her left ear in 1995, after she started a job as a receptionist.  The Veteran stated that she noticed that she had difficulty hearing others on the telephone with her left ear.  Her husband testified that he thought the Veteran began to experience decreased hearing acuity as early as 1988.  

Service treatment records do not indicate that the Veteran complained about hearing impairment or sought treatment for any ear-related problems while in military service.  While audiometric results dated at the time of enlistment in February 1977 showed a 20 decibel loss at 500 hertz in the left ear, which is indicative of hearing loss, this is not sufficient to establish a pre-existing hearing loss condition.  As such, there is a presumption of soundness at service entry with respect to this condition.  38 U.S.C.A. § 1111 (West 2014); see also Wagner v. Principi, 370 F.3d 1089, 1093 (Fed. Cir. 2004). 

The subsequent in-service audiometric results do not demonstrate VA hearing loss disability as defined by VA.  The first medical evidence of hearing loss disability are from the April 1996 private audiogram test results, which comes fourteen years after the Veteran's separation from service.  There is no evidence of hearing loss during service or within the one year presumptive period after service.  See 38 C.F.R. §§ 3.303, 3.307, 3.309(a).  

With respect to a medical nexus between the Veteran's current left ear hearing loss and her military service, the Board finds that the preponderance of the competent evidence of record is against such a relationship.  The record contains the VA examiner's negative medical nexus opinion from the November 2015 VA examination report.  The Board finds that this medical opinion weighs heavily against the Veteran's claim. 

In the November 2015 VA audiology examination report, the examiner concluded that the Veteran's left ear hearing loss was not related to her period of service, to include any in-service noise exposure.   This medical opinion was based on a review of the claims folder, including the Veteran's service treatment records and her lay assertions, as well as the findings from the prior private audiology records.  

In support of this medical conclusion, the 2015 VA examiner noted a review of the claims folder showed that the Veteran was first diagnosed with left unilateral hearing loss in 1996.  At that time, the Veteran reported an onset of six months for her hearing problems, and her treating physician was unable to determine the etiology her left ear hearing loss.   The VA examiner further noted that the April 1996 audiogram results showed findings of left mild to moderate sensorineural hearing loss in mid-frequency range with normal hearing in the high and low frequencies, which was commonly referred to as a "cookie-bit" configuration and the right ear was normal except for a mild notch at 6,000 Hertz.  Subsequent audiogram continued to show progression of asymmetrical hearing loss in both ears with a "cookie-bite" configuration.  

The VA examiner noted that although a high-frequency "notch" is a strong marker for noise-induced auditory damage, the Veteran's configuration was not identified until nearly 15 years after her separation from the military service.   The VA examiner noted that the medical research, and in particular the National Institute of Medicine, did not support delayed onset of noise-induced hearing loss.  The "cookie-bite" audiogram configuration, though not conclusive, tended to be correlated with hearing loss of a hereditary nature.  The VA examiner noted that the Veteran denied any familial hearing loss other than in members of old age or with long histories of work-related noise exposure.  However, the VA examiner stated that to the extent to which a hereditary syndrome manifests itself, if at all, in a particular individual or generation is largely dependent upon the dominance, recessive, or degree of penetrance of those genetic characteristics.

The 2015 VA examiner concluded that it was less likely than not that the Veteran's left ear hearing loss was etiologically related to her period of service, to include exposure to loud noise.  Her audiogram test results at the time of her enlistment and separation examinations were within normal limits, and her left ear hearing loss was not observed until years after her separation from service. 

The Veteran has submitted no competent nexus evidence contrary to the VA examiner's opinion.  The Veteran has been accorded ample opportunity to furnish medical evidence in support of his claims; he has not done so.  See 38 U.S.C.A. § 5107 (West 2014) (a) (noting it is a claimant's responsibility to support a claim for VA benefits). 

The Board finds the 2015 VA examination report to be highly probative, as it is based on a thorough review of the Veteran's medical records and the Veteran's contentions.  Furthermore, the opinion was obtained from a licensed professional rather than a lay person.

The Board has considered the Veteran's representative assertion that there is medical literature, in particular a 2009 medical report that supports delayed onset hearing loss and progressive hearing with noise exposure.  See April 2017 informal hearing presentation.   The Veteran's representative asserts that this 2009 report is more authoritative than the medical literature cited by the 2015 VA examiner.  To that extent, the Board notes that there is "the general presumption of competence includes a presumption that physicians remain up-to-date on medical knowledge and current medical studies."  Monzingo v. Shinseki, 26 Vet. App. 97, 106-7 (2012).  As such, the 2015 VA examiner's medical conclusion is afforded the presumption that it was based on the relevant medical literature, including the report advanced by the Veteran's representative.   However, the VA examiner found that a review of the claims folder and the predominant medical literature did not support a medical nexus between the Veteran's hearing loss and her period of service. 

To the extent that the Veteran herself or her representative contends that a medical relationship exists between his current disorder and service, the Board again acknowledges that the Veteran is competent to testify as to her observations.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  However, the Board finds that the question regarding the potential relationship between the Veteran's hearing loss, and any instance of his military service, to include noise exposure, to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

Additionally, the Veteran has offered only conclusory statements regarding the relationship between her in-service noise exposure and her left ear hearing loss.  In contrast, the 2015 VA examiner provided a detailed rationale in support of the opinion that the Veteran's current left ear hearing loss was not related to service, and cited to the relevant evidence.  For this reason, the VA examiner's opinion is the most probative evidence of record.  As such, the preponderance of the evidence weighs against a finding that the Veteran's bilateral hearing loss is due to any event or injury in service. 

As noted above in the legal criteria above, under 38 C.F.R. § 3.303 (b), an alternative method of establishing the second and third service-connection element for certain chronic diseases is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, the Veteran has not asserted, and the record does not show, that she has suffered from hearing loss problems since her period of service.  The Veteran has consistently reported that she first noticed her current hearing problems in 1995, which comes more than a decade after her separation from service.  

Therefore, a medical link between the Veteran's current left ear hearing loss and her period of service has not been shown, and the claim fails on this basis. 

In the absence of any persuasive evidence that the Veteran's current hearing loss is etiologically related to active service, service connection is not warranted and the claims must be denied.  As the preponderance of the evidence is against the claims, the benefit of the doubt rule is inapplicable. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a left ear hearing loss disability is denied. 




____________________________________________
MICHAEL A. PAPPAS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


